As filed with the Securities and Exchange Commission on November 24, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Floor Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. MUHLENKAMP FUND SCHEDULE OF INVESTMENTS September 30, 2015(Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCKS - 75.0% Aerospace & Defense - 0.1% Innovative Solutions & Support, Inc. (a) $ Airlines - 7.9% Allegiant Travel Company Delta Air Lines, Inc. Spirit Airlines, Inc. (a) Banks - 5.4% JPMorgan Chase & Company Biotechnology - 5.6% Epizyme, Inc. (a) Gilead Sciences, Inc. MacroGenics, Inc. (a) Capital Markets - 4.7% Morgan Stanley State Street Corporation Chemicals - 3.8% Celanese Corporation - Series A Communications Equipment - 3.9% Arris Group, Inc. (a) Computers & Peripherals - 4.0% Apple, Inc. Electronic Equipment, Instruments & Components - 1.7% Universal Display Corporation (a) Energy Equipment & Services - 3.0% Baker Hughes, Inc. Halliburton Company Schlumberger Ltd. (b) Health Care Equipment & Supplies - 2.7% Medtronic plc (b) Household Durables - 1.6% WCI Communities, Inc. (a) IT Services - 9.4% Alliance Data Systems Corporation (a) Neustar, Inc. - Class A (a) Oil, Gas & Consumable Fuels - 1.1% Bellatrix Exploration Ltd. (a)(b) Rex Energy Corporation (a) Teekay Tankers Ltd. - Class A (b) Pharmaceuticals - 5.5% Bristol-Myers Squibb Company Teva Pharmaceutical Industries Ltd. - ADR Semiconductors & Semiconductor Equipment - 2.9% ON Semiconductor Corporation (a) QuickLogic Corporation (a) Software - 2.9% Microsoft Corporation Specialty Retail - 2.9% Asbury Automotive Group, Inc. (a) Outerwall, Inc. Textiles, Apparel & Luxury Goods - 2.7% Hanesbrands, Inc. Trading Companies & Distributors - 3.2% Rush Enterprises, Inc. - Class A (a) Rush Enterprises, Inc. - Class B (a) Total Common Stocks (Cost $212,015,944) EXCHANGE-TRADED FUNDS - 1.3% PowerShares Buyback Achievers Portfolio Total Exchange-Traded Funds (Cost $4,255,400) Contracts (100 Shares Per Contract) PURCHASED CALL OPTIONS - 0.0% Annaly Capital Management, Inc. Expiration January 2016, Exercise Price $10.00 General Motors Company Expiration January 2016, Exercise Price $35.00 Total Purchased Call Options (Cost $992,280) Shares SHORT-TERM INVESTMENTS - 23.8% Fidelity Institutional Government Portfolio, 0.01% (c) Total Short-Term Investments (Cost $82,254,787) TOTAL INVESTMENTS (Cost $299,518,411) (e)(f) - 100.1% LIABILITIES IN EXCESS OF OTHER ASSETS - (0.1)% ) TOTAL NET ASSETS (g) - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt plc Public Limited Company (a) Non-income producing security. (b) Foreign company. (c) The rate quoted in the annualized seven-day yield as of September 30, 2015. (e) The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (f) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following table is a summary of the inputs used to value the Fund’s net assets as of September 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks* $ $
